Exhibit 10.1

AMENDMENT NO. 1 TO
SENIOR CONVERTIBLE NOTE


This Amendment No. 1 to that certain Senior Convertible Note (this "First
Amendment"), is made and entered this 29th day of September, 2017 by and between
KonaRed Corporation, a Nevada corporation (the "Company"), and VDF
FutureCeuticals, Inc., an Illinois corporation (the "Holder", together with the
Company, the "Parties").


WHEREAS, heretofore the Company issued to the Holder the Senior Convertible
Note, dated as of January 28, 2014 (the "Note");


WHEREAS, pursuant to Section 12 of the Note, the Note may only be amended,
supplemented or modified pursuant to a writing signed by the Company and the
Holder; and


WHEREAS, the Parties wish to amend the Note to reflect the changes set forth
herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Parties hereto agree as follows:



1.
Amendment and Additional Terms. The Parties hereby agree to amend certain terms
of the Note as follows:

a.
The definition of Principal in Section 25(gg) of the Note shall be amended and
restated in its entirety as follows:

i.
"(gg) 'Principal' means an amount equal to $916,457."

b.
Section 3(b)(ii) of the Note shall be amended and restated in its entirety as
follows:

i.
"(ii) 'Conversion Price' means as of any Conversion Date, U.S.$0.07."

2.
Share Conversion.  In accordance with the terms and conditions of this First
Amendment, the Company hereby agrees to consummate the Share Conversion of the
Note as of the date hereof (the "Final Share Conversion").

3.
Cancellation of the Note.  Pursuant to Section 21 of the Note, upon completion
of the Final Share Conversion and delivery to the Holder of the 13,092,242
shares of the Company common stock to be issued pursuant to the Final Share
Conversion, the Note shall be deemed cancelled.

4.
Pledge and Security Agreement.  The Parties acknowledge that upon the
cancellation of the Note, the Pledge and Security Agreement, dated as of January
28, 2014, by and between the Holder and the Company shall terminate in
accordance with its terms.

5.
Definitions. Capitalized terms used but not defined in this First Amendment
shall have the meanings ascribed thereto in the Note.

 

--------------------------------------------------------------------------------

 

6.
Effect of First Amendment. This First Amendment is hereby incorporated into and
made a part of the Note. Except as otherwise expressly provided herein, all of
the terms and conditions of the Note shall remain in full force and effect
without modification. Sections 15-23 of the Note are incorporated herein by
reference and shall apply mutatis mutandis to the terms and conditions of this
First Amendment and to each of the Parties.  From and after the date of this
First Amendment, references in the Note to the "Note" or any provision thereof
shall be deemed to refer to the Note or such provision as amended hereby unless
the context otherwise requires, and references in the Note to the "date hereof"
shall be deemed to refer to the original date of the Note.  References in this
First Amendment to "the date hereof" refer to the date set forth in the preamble
to this First Amendment.

[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the Parties hereto has caused this First Amendment
to be executed on the date first written above by their respective duly
authorized officers.
 

  KONARED CORPORATION                  
 
By:
/s/ Kyle Redfield       Name: Kyle Redfield       Title: Chief Executive Officer
                              VDF FUTURECEUTICALS, INC.                     By:
/s/ J. Randal Wexler       Name: J. Randal Wexler       Title: Vice President
and General Counsel  

 
 
 
 
 
 
 